Title: To John Adams from Samuel Allyne Otis, 17 November 1792
From: Otis, Samuel Allyne
To: Adams, John



Sir
Philadelphia 17th Novr. 1792

By the enclosed Sketch of this weeks proceedings you find no great business perfected, or even began.  On Monday the Senate are going upon weights & Measures, The House of Representative have taken up the judiciary as they are fond of puting the first finger in every pie. Your friend are in hope and expectation that you are on the Road & in hope of seeing you soon I remain with compliments to Mrs Adams.
Your most humble / Sert.

Sam. A. Otis